
	

113 HR 1098 : Traumatic Brain Injury Reauthorization Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1098
		IN THE SENATE OF THE UNITED STATES
		June 25, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to reauthorize certain programs relating to traumatic brain
			 injury and to trauma research.
	
	
		1.Short titleThis Act may be cited as the Traumatic Brain Injury Reauthorization Act of 2014.
		2.CDC programs for prevention and surveillance of traumatic brain injury
			(a)PreventionSection 393B(b)(3) of the Public Health Service Act (42 U.S.C. 280b–1c(b)(3)) is amended by
			 striking health-status goals for 2010, commonly referred to as Healthy People 2010 and inserting health-status goals for 2020, commonly referred to as Healthy People 2020.
			(b)SurveillanceSubsection (b) of section 393C of the Public Health Service Act (42 U.S.C. 280b–1d) is amended—
				(1)by striking (b) Not later than and inserting the following:
					
						(b)Reports
							(1)Initial reportNot later than; and
				(2)by adding at the end the following:
					
						(2)Subsequent reportNot later than 24 months after the date of enactment of the Traumatic Brain Injury Reauthorization Act of 2014, the Secretary, acting through the Director of the Centers for Disease Control and Prevention and
			 the Director of the National Institutes of Health and in consultation with
			 the Secretary of Defense and the Secretary of Veterans Affairs, shall
			 submit to the relevant committees of Congress a report that—
							(A)identifies which recommendations in the report under paragraph (1) have been adopted and which
			 recommendations in such report have not been adopted; and
							(B)includes a description of planned activities to address each recommendation in such report that has
			 not been adopted..
				(c)FundingSection 394A of the Public Health Service Act (42 U.S.C. 280b–3) is amended—
				(1)by striking and after 1994,;
				(2)by striking the second period at the end; and
				(3)by adding at the end the following: Of the amounts made available to carry out this part for each of fiscal years 2015 through 2019,
			 there is authorized to be appropriated $6,100,000 to carry out sections
			 393B and 393C..
				3.State grants for projects regarding traumatic brain injurySection 1252 of the Public Health Service Act (42 U.S.C. 300d–52) is amended—
			(1)in subsection (a), by striking , acting through the Administrator of the Health Resources and Services Administration,;
			(2)in paragraphs (1)(A)(i) and (3)(E) of subsection (f), by striking brain injury and inserting traumatic brain injury;
			(3)in subsection (h), by striking the comma after under this section and inserting a comma before including; and
			(4)by amending subsection (j) to read as follows:
				
					(j)Authorization of appropriationsFor carrying out this section and section 1253, there is authorized to be appropriated $9,760,000
			 for each of fiscal years 2015 through 2019..
			4.State grants for protection and advocacy servicesSection 1253 of the Public Health Service Act (42 U.S.C. 300d–53) is amended—
			(1)in subsection (a), by striking , acting through the Administrator of the Health Resources and Services Administration (referred to
			 in this section as the Administrator),;
			(2)in subsections (c), (d)(1), (e)(1), (e)(4), (g), (h), and (j)(1), by striking Administrator each place it appears and inserting Secretary;
			(3)in subsection (h)—
				(A)by striking the subsection heading and inserting Reporting;
				(B)by striking Each protection and advocacy system and inserting the following:
					
						(1)Reports by systemsEach protection and advocacy system; and
				(C)by adding at the end the following:
					
						(2)Report by SecretaryNot later than 1 year after the date of enactment of the Traumatic Brain Injury Reauthorization Act of 2014, the Secretary shall prepare and submit to the appropriate committees of Congress a report
			 describing the services and activities carried out under this section
			 during the period for which the report is being prepared..
				(4)in subsection (i)—
				(A)by striking Administrator of the Health Resources and Services Administration and inserting Secretary; and
				(B)by striking by the Administrator and inserting by the Secretary;
				(5)in subsection (k), by striking subtitle C and inserting subtitle C of title I;
			(6)by striking subsection (l) (relating to authorization of appropriations); and
			(7)by redesignating subsection (m) as subsection (l).
			
	Passed the House of Representatives June 24, 2014.Karen L. Haas,Clerk
